Title: To James Madison from Donaldson, Thorburn and Company, 17 September 1803 (Abstract)
From: Donaldson, Thorburn and Company
To: Madison, James


17 September 1803, Norfolk. Enclose “a receipt for thirteen Cases of Wine” forwarded “by the American Consul at Bordeaux.” Hope “they will arrive in good order.” Enclose also “a Copy of the entry, which you will be so good as Swear to before the proper Authority and return to us, in order to cancel the Agents Bond.” The charge of $40.15 “You may remit to us, or pay to our freind Mr William Hodgson of Alexandria.” Add in a postscript: “The charges may be paid to Captn. Butler.”
 

   
   RC and enclosure (DLC). RC 1 p. At the foot of the RC, Brent wrote and Tristrim Butler signed the following receipt: “October 8th 1803. Received the amount stated in this letter from Mr Madison for Donaldson & & co.” The surviving enclosure (1 p.) is an account of duty, fees, freight, drayage, and commission for wine and a bond signed by Tristrim Butler, dated 20 Sept., for the delivery of the wine to JM at Washington.



   
   See William Lee to JM, 3 Aug. 1803.


